Citation Nr: 0311021	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability other than organic affective syndrome.  

2.  Entitlement to an increased rating for residuals of a 
skull fracture, including organic affective syndrome with 
headaches and history of right eyelid tremor and photophobia, 
currently rated as 30 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1969 
to October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.  By this decision, the 
RO denied the appellant's claim of entitlement to service 
connection for an acquired psychiatric disability, to include 
PTSD, and denied the appellant's application to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  The RO also denied the appellant's claim for 
an increased rating for residuals of a skull fracture, with 
headaches and a right eye condition; a previously assigned 10 
percent disabling rating was continued.  

By a December 1999 action, the Board remanded this case for 
development of the evidence.  In February 2000, the appellant 
underwent a VA examination and was diagnosed with organic 
affective syndrome secondary to his in-service head injury.  
By an August 2001 rating action, the RO recharacterized the 
appellant's service-connected residuals of a skull fracture 
to include organic affective syndrome with headaches, and 
history of right eyelid tremor and photophobia.  A 30 percent 
rating was assigned.

In light of the award of service connection for organic 
affective syndrome, the Board has now characterized the claim 
of service connection for psychiatric disability as a claim 
of service connection for an acquired psychiatric disability 
other than organic affective syndrome.  The RO has indicated 
that this claim includes a claim of service connection for 
post-traumatic stress disorder (PTSD).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law.  
Under this law, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

Pursuant to regulations issued after enactment of the VCAA, 
effective from February 22, 2002, the Board has been 
conducting evidentiary development of many appealed cases 
without remand to the RO.  See 38 C.F.R. § 19.9(a)(2) (2002).  
In December 2002, the Board determined that the appellant had 
not been provided with the notice required by the VCAA.  A 
letter was sent directly by the Board to the appellant and 
his representative, notifying them of the enactment of the 
VCAA and of what was required of the veteran.  Pursuant to 
38 C.F.R. § 19(a)(2)(ii), this letter informed the appellant 
that he had 30 days from the date of the letter to respond.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and "not 
less than 30 days to respond to the notice") was invalid 
because it was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  Thus, in 
light of this holding in DAV, the Board must remand the 
appellant's case to the RO in order to provide the appellant 
appropriate notice under 38 U.S.C.A. § 5103.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (The veteran should be 
specifically told of what is required of 
him to substantiate his claims.)

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability, or left ear 
hearing loss at any time following 
military service, or for his service-
connected residuals of a skull fracture, 
to include organic affective syndrome, in 
recent years.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

3.  The RO should ensure that its efforts 
to obtain the identified records are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in September 2001, and provide the 
appellant and his representative with an appropriate 
opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information or evidence under 
38 U.S.C.A. § 5103(b), the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

